United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WESTOVER AIR FORCE BASE, Chicopee, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-397
Issued: August 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 24, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decisions dated June 23 and August 19, 2008 denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury on April 29, 2008 in the performance of duty.
FACTUAL HISTORY
On April 30, 2008 appellant, then a 48-year-old aircraft electrician, filed a traumatic
injury claim alleging that on the previous day he injured his lower back after tripping over armor
at the entry of a flight deck. He did not stop work.

On May 20, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit such evidence. In particular,
it requested a physician’s report with an opinion on how his injury resulted in the condition
diagnosed.
Appellant submitted an attending physician’s report dated May 1, 2008 from Dr. T.H.
Kankanam-Gamage, a Board-certified internist, diagnosing right lumbar strain. The report noted
that appellant had pain in his lower back after he tripped. Dr. Kankanam-Gamage checked a box
“yes” indicating a history of preexisting injury and explained that appellant had previously
injured his back at work in a similar area. He also checked a box “yes” indicating his belief that
appellant’s condition was causally related to his work activity. Dr. Kankanam-Gamage advised
that appellant could work with restrictions on lifting for one week.
In a decision dated June 23, 2008, the Office denied appellant’s claim for compensation
finding there was no medical evidence providing a diagnosis which could be connected to the
claimed event.
Appellant requested reconsideration on July 30, 2008. In support of his claim, he
submitted a May 1, 2008 treatment note from Denise Finn-Rizzo, a nurse practitioner, indicating
that appellant was working on a plane and tripped. Ms. Finn-Rizzo diagnosed right lumbar
muscular strain. Appellant also submitted the May 1, 2008 attending physician’s report already
of record.
In an August 19, 2008 decision, the Office denied modification of its June 23, 2008
decision finding that appellant did not provide medical evidence from a qualified physician to
substantiate that he sustained an injury causally related to an established work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the

1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record reflects that appellant tripped over armor at the entry of a flight deck at work
on April 29, 2008. However, the medical evidence is not sufficient in establishing that tripping
over the armor caused or aggravated his claimed lower back condition.
In a May 1, 2008 attending physician’s report, Dr. Kankanam-Gamage noted that
appellant had pain in his lower back after he tripped. He also checked a box “yes” indicating
that appellant’s condition was caused or aggravated by an employment activity.
Dr. Kankanam-Gamage also indicated that appellant had a preexisting back injury that he
sustained at work in a similar area. Although the checkmark “yes” indicates support for causal
relationship, without medical rationale, this opinion has little probative value and is insufficient
Medical rationale is particularly important as
to establish a causal relationship.5
Dr. Kankanam-Gamage noted that appellant had previously sustained a back injury at work. He
did not address the reasons the April 29, 2008 incident specifically caused or aggravated
appellant’s diagnosed lower back condition.
Appellant also submitted a May 1, 2008 treatment note from Ms. Finn-Rizzo who noted
that appellant tripped while working on a plane. Ms. Finn-Rizzo also diagnosed right lumbar
muscular strain. However, nurses are not “physicians” as defined under the Act. Their opinions
are of no probative value.6

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
5

See Lucrecia Nielsen, 42 ECAB 583 (1991); Lillian Jones, 34 ECAB 379 (1982) (an opinion on causal
relationship which consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s disability was related to the history given is of little probative value).
6

Roy L. Humphrey, 57 ECAB 238 (2005); see 5 U.S.C. § 8101(2) (defining the term “physician”); see also
Charley V.B. Harley, 2 ECAB 208 (1949) (the Board held that medical opinion, in general, can only be given by a
qualified physician).

3

Appellant did not submit any other evidence from a physician that addresses the issue of
causal relationship. Consequently, he has not established that tripping over armor on April 29,
2008 caused or aggravated his claimed lower back condition.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury on April 29, 2008 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated August 19 and June 23, 2008 are affirmed.
Issued: August 25, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

